Citation Nr: 1754605	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  10-09 150 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to increases in the (10 percent prior to July 17, 2015, and 40 percent from that date) ratings assigned for lumbar spine degenerative disc and degenerative joint disease, with scoliosis. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1979 to March 1999.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO) (that denied an increased rating for the low back disability), an October 2013 rating decision by the Roanoke, Virginia RO (that denied TDIU), and an October 2014 rating decision by the Roanoke, Virginia RO (that continued the denial of TDIU).  The Veteran's claims file is now in the jurisdiction of the Roanoke, Virginia RO.  In March 2015, a Travel Board hearing was held by before a Veterans Law Judge (VLJ) who is not longer with the Board; a transcript is in the record.  In May 2015, the case was remanded for further development.  A November 2015 rating decision increased the rating for low back disability to 40 percent, effective July 17, 2015.  In March 2016, the case was again remanded for further development. 

Claims seeking an increased rating for low back disability and a TDIU rating were raised in a May 2017 statement but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over the claims, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).


FINDING OF FACT

In a written statement received in September 2016, prior to the promulgation of a Board decision in the matter, the Veteran requested withdrawal of his appeal seeking an increased rating for low back disability and a TDIU rating.

CONCLUSION OF LAW

The criteria for withdrawal of an appeal are met as to the claims seeking increases in the (10 percent prior to July 17, 2015, and 40 percent from that date) ratings assigned for lumbar spine degenerative disc and degenerative joint disease, with scoliosis, and a TDIU rating; the Board has no further jurisdiction to consider appeals in the matters.  38 U.S.C.A. §§ 7104, 7105(d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal of Appeal

Inasmuch as the Veteran has expressed intent to withdraw his appeals seeking increases in the ratings for his low back disability and a TDIU rating, there is no reason to belabor the impact of the VCAA on the matters, as any notice or duty to assist omission is harmless. 

The Board has jurisdiction where there is a question of fact or law in any matter which under 38 U.S.C. § 511 (a) is subject to a decision by the Secretary.
38 U.S.C. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn by the appellant or by his or her authorized representative, in writing or on the record at a hearing, at any time before the Board promulgates a decision in the matter.  38 C.F.R. § 20.204.  A withdrawal of an appeal is effective when received.  38 C.F.R. § 20.204(b)(3).

In a written statement received in September 2016, the Veteran requested withdrawal of his appeals seeking increases in the (10 percent prior to July 17, 2015, and 40 percent from that date) ratings assigned for lumbar spine degenerative disc and degenerative joint disease, with scoliosis and a TDIU rating.  Nonetheless, the case has been returned to the Board.

The Veteran's representative subsequently (in February 2017) filed a brief in support of such claims.  

The Veteran's unequivocal withdrawal of the appeal in these matters was effective upon receipt in September 2016.  See 38 C.F.R. § 20.204(3) (2017).  From that point there has been no appeal in the matter for the Board to consider.  Notably, no correspondence from the Veteran or his representative regarding these claims was received between the September 2016 withdrawal and the February 2017 brief.   There is no provision in governing law and regulations that authorizes for an appeal to be resurrected by argument presented after an appeal is withdrawn.  

The Veteran's May 2017 statement with accompanying medical evidence are determined to constitute new claims for these benefits, and have been referred to the AOJ for appropriate action. 

As the Veteran has withdrawn his appeal in these matters, the Board does not have jurisdiction to further consider an appeal in the matters.


ORDER

The appeals seeking increases in the ratings assigned for the Veteran's low back disability and a TDIU rating are dismissed. 


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


